     Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 1 of 37 PageID #:228




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )      No. 19 CR 869
                                         )
              vs.                        )      Honorable Robert W. Gettleman
                                         )
THOMAS OSADZINSKI                        )

     GOVERNMENT’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                REQUEST FOR PRE-TRIAL RELEASE

       The UNITED STATES OF AMERICA, through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois,

respectfully responds to Defendant’s Motion for a Detention Hearing and Request for

Pre-Trial Release from Custody on Conditions. Dkt. No. 54. Because no set of

conditions can reasonably assure the safety of the community or the defendant’s

appearance at future proceedings, the government respectfully requests that the

Court order the defendant detained pending trial.

I.     INTRODUCTION

       The encrypted social media application Telegram was a darling of ISIS

supporters until Telegram started shutting down ISIS channels and deleting

content. 1 In response to this changed landscape, the defendant, an ISIS supporter,

set out to help ISIS solve this problem. Specifically, he designed a computer script




1 E.g., https://www.vox.com/world/2017/6/30/15886506/terrorism-isis-telegram-social-media-
russia-pavel-durov-twitter (describing Telegram as ISIS’s “app of choice”);
https://www.wired.com/story/opinion-isis-is-now-harder-to-track-onlinebut-thats-good-news/
(describing Telegram’s “account removal campaign” against ISIS”).
      Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 2 of 37 PageID #:229




that directed Telegram 2 bots to copy and save ISIS official media content and other

pro-ISIS information in order to help ISIS spread its message and make its materials

more available to its supporters. This automated process sorted and categorized large

volumes of official ISIS media content according to specified criteria, and copied it to

other Telegram accounts created by the defendant, where they were preserved and

could be more conveniently accessed and disseminated by other users. Without this

script, the file would have to be manually transferred, a process that could take a

significant amount of time.

         The defendant sent the script to two FBI online covert employees (“OCEs”),

whom he believed were members or supporters of ISIS and who he believed were with

pro-ISIS media organizations, and to a FBI Confidential Human Source (“CHS”),

whom he believed was a like-minded ISIS supporter, in order to encourage other ISIS

members to employ the script.

         As described in more detail below, the defendant was fully committed to ISIS.

Indeed, his creation of a computer script to preserve and disseminate official ISIS

media information was not the first time he worked on behalf of ISIS. In addition, he

translated information for ISIS and did voiceover work in pro-ISIS videos.

         The evidence also shows that the defendant was willing to engage in violence

on behalf of ISIS, a risk that remains if he were to be released. Finally, the defendant

is married to a woman living in Indonesia. For all of these reasons, the defendant is




2   Telegram was identified as Social Media Application 1 in the complaint.


                                               2
       Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 3 of 37 PageID #:230




both a danger to the community and a flight risk. He should be ordered detained

pending trial.

II.      PROCEDURAL BACKGROUND

         On November 15, 2019, the Honorable Sunil R. Harjani signed a complaint

charging Thomas Osadzinski with attempting to provide material support and

resources to a foreign terrorist organization, specifically ISIS, in violation of 18 U.S.C.

§ 2339B. Dkt. No. 1. Osadzinski was arrested the following day.

         The defendant waived a detention hearing. Dkt. No. 7. On December 12, 2019,

a grand jury sitting in the Northern District of Illinois returned an indictment

charging the defendant with one count of attempting to provide material support and

resources to a foreign terrorist organization, specifically ISIS, in violation of 18 U.S.C.

§ 2339B Dkt. No. 16.

         On November 23, 2020, the defendant filed the current motion for release. Dkt.

No. 54. A hearing on this motion is scheduled for December 28, 2020. Dkt. No. 57.

III.     FACTUAL BACKGROUND

         A. The FBI Received Tips About the Defendant’s Support of ISIS and
            Met With Defendant’s Family

         The defendant’s fascination with ISIS and violence began long before his first

interaction with law enforcement. In approximately February 2018, an ex-girlfriend

of the defendant reported to the FBI that the defendant was consumed by ISIS

propaganda, death, and military combat. A second ex-girlfriend confirmed the same.

On March 1, 2018, the FBI interviewed defendant’s parents at their home. During

the interview the FBI informed his parents that they were from the Counterterrorism


                                            3
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 4 of 37 PageID #:231




Division of the FBI and that they were concerned with the defendant’s online

activities. As described below, the charged conduct in this case occurred after the

FBI’s meeting with defendant’s parents, his proposed third party custodians. The

agents also unsuccessfully tried to arrange an interview with defendant. Later, on

March 27, 2018, an agent assigned to this case left a voice message for the defendant

which included her name and phone number.

      B. The Defendant Provided Services to ISIS

      As described in the Complaint, on or about February 7, 2019, the defendant

independently contacted OCE2, who he believed was a member of a pro-ISIS media

group. Compl. ¶ 29. The defendant subsequently began an online relationship with

OCE2, who on March 1, 2019, sent the defendant a media report that Telegram had

been banning and deleting Telegram channels used by ISIS. The defendant

responded to the report, “they delete 1 we make 2 more…brother showed me how to

copy channels.” GX 2 at 0047. The defendant also stated that Twitter banned him in

“2 minutes” after he uploaded an Amaq [official ISIS news organization] statement.

Id. at 0054-55. During the same discussion, the defendant described using PGP

(pretty good privacy) encryption methods, stating that this method is “very powerful”.

Id. at 56. He added that al Qaeda used that method and that he thought he “could

make one of our own”. Id. He also described using another program that was

“completely impenetrable” and that law enforcement could “spend 1 billion dollars

and they cannot break the code.” Id. at 0057.




                                          4
    Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 5 of 37 PageID #:232




      The next month, on or about March 27, 2019, the defendant explained to OCE2

his plan to provide support to ISIS, writing, “I will began a new and very valuable

project I will be developing a custom gentoo linux 3 version designed for ansar [ISIS

supporters] it can run on any computer and will be very lightweight, fast, and secure.”

The defendant sent OCE2 a link to a group chat, stating “I will post updates here for

trusted brothers only.” The defendant clarified he was working on the project “by

myself. It will be very secure, in sha allah it will only browse” Telegram. “When there

are less things installed the operating system is harder to hack.” Compl. ¶¶ 43-44.

      On or about April 11, 2019, the defendant informed OCE3, whom the

defendant was referred to by OCE 2, that he used a Linux-based version of Microsoft

Word. The defendant told OCE3, “I love learning about computers akhi [brother].

theyre very useful for jihad.” Compl. ¶ 46. On or about May 1, 2019, the defendant

sent OCE3 a video of the defendant’s computer screen entitled “building the first

version,” which, appears to depict a Linux-based Operating System under

development. The defendant stated the operating system would be “available for the

ansar [ISIS supporters] to use soon,” and described certain technical specifications

along with features which would distinguish it from other Linux-based systems and

prevent exploitation by “crusader intelligence agencies.” The defendant added, “It is

hard work and a lot of studying but bithnillah swt [Allah willing] I can make

something useful.” In the same exchange, the defendant further advised OCE3 that



3 Gentoo Linux is a free computer operating system that is a highly customizable version of
Linux, and “Linux” is a free computer operating system, that provides a wide range of
functionalities.

                                            5
    Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 6 of 37 PageID #:233




in the meantime, OCE3 should use a specific operating system known for its security

features along with other anonymization and encryption measures for any activity by

OCE3 on [Telegram]. The defendant further spoke about creating a guide for “trusted

brothers.” Id. ¶ 47.

       On August 7, 2019, on Telegram, the defendant told OCE2 “[I] did make

something… I forgot to show you,” and sent a screenshot depicting computer file

folders labeled in Arabic with the names of various ISIS Wilayat, or provinces. 4 The

defendant said these are, “all publications from all wilayah.” Compl. ¶ 49. The

defendant said “I made my own python 5 scripts to organize everything,” and sent a

sample of computer code stating, “i coded this… it organizes the channels.” The

defendant then sent two Telegram channel invitations to OCE2. The defendant said

the first channel was “original,” which OCE2 understood to mean the channel had

been created by someone else. The defendant characterized the second channel as

[the] “channel I made with the script.” OCE2 joined both channels and saw that the

“original” channel (“ISIS Channel 1”) contained a large volume of official ISIS media

releases, including Al-Furqan media content of various file sizes. Id. ¶¶ 49-50.

       OCE2 also observed that the High Definition (HD) versions of the ISIS video

from ISIS Channel 1 were being quickly and automatically added to the channel the

defendant “made with the script” (“ISIS Channel 2”). Compl. ¶ 50. The defendant



4 Wilayah is Arabic for province, which OCE2 understood to be a reference to provinces of
ISIS. Islamic State territory was organized into Wilayat. Official ISIS media publications are
often labeled according to the particular province where the footage and/or content
originated.
5 Python is a computer coding language.




                                              6
    Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 7 of 37 PageID #:234




explained that all of the publications that the script were copying to ISIS Channel 2

were “HD only,” adding he [the defendant] had “downloaded the entire channel [ISIS

Channel 1] and organized it.” Id. The defendant further explained he had made an

offline archive to house media content produced by official ISIS media outlets such as

Al-Furqan and itsam. The defendant said he intended to “spread it everywhere.” Id.

Itsam is in reference to the ISIS-associated Al-I’tisam Media Foundation, and Furqan

is in reference to the Al-Furqan Media Foundation, an official ISIS media

organization.

      On or about August 7, 2019, the defendant told OCE2 that he was going to

spread the ISIS archive everywhere and make sure that nobody including law

enforcement, can “take it down” from the internet. Id. ¶ 52. During the same

conversation, when discussing operational security of the media content, the

defendant stated, “i will also encrypt the files[.] so mukhabarat [intelligence agencies]

cannot read them[.] the media jihad will never end…now I am making as much jihad

as possible.” Id. ¶ 53. During the same conversation, the defendant told OCE2 to use

a computer program that was recommended by “ansar,” that securely deleted

computer files in order to prevent law enforcement from finding the files. Id. ¶ 54.

      On or about August 16, 2019, the defendant told OCE2 he had finished copying

materials produced by the Al Furqan Media Foundation6 and was creating a

document that would teach others how to use the computer script he created to copy


6 Al Furqan Establishment for Media Production is an official ISIS media organization and
is listed as an alias of ISIS in the State Department’s Foreign Terrorist Organization
designation of ISIS.


                                           7
    Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 8 of 37 PageID #:235




pro-ISIS material. Compl. ¶ 55. On the same day, the defendant sent OCE2 a

document titled “Operation: Heralds of the Internet.” The document described in

detail the defendant’s plan to use his script written with the Python language that

would sort, copy, organize, and redistribute large volumes of content from ISIS official

media and other pro-ISIS channels on Telegram. The document included screenshots

of the defendant’s script along with detailed explanations of how the script operated.

In keeping with the defendant’s desire to spread the script to other ISIS supporters

so that they too could preserve the ISIS recruitment material, the document further

explained how the computer script could be modified by others to export information

for additional ISIS channels. Id. ¶ 56.

      On or about August 16, 2019, after the defendant sent Operation: Heralds of

the Internet to OCE2, he told OCE2, “this document is very complicated. it is for

organizing channels. but copying channels is easy. and i will do a document for that

on android. so brothers who dont have a computer can do it. it will be much neater.”

Compl. ¶ 58. The defendant stated his intention of creating another tutorial document

for copying and organizing channels on Telegram for pro-ISIS supporters who used

Android cellular telephones. During the same conversation, the defendant stated,

           i am downloading the i’tisam channel and now i am almost
           done organizing the wilayah channel since i found a mistake i
           made, there was a old Furat Media channel and al-Hayat
           Media Center 7 channel. Almost all HD isdars. but i lost the
           brothers who made it.”




7Like Al-Furat, Al-Hayat Media is an official ISIS media group and is included on the
Department of States’ designation of ISIS as a foreign terrorist organization.

                                           8
    Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 9 of 37 PageID #:236




Compl. ¶ 59. The defendant characterized the importance of “Furat” and “Al-Hayat”

media, by stating, “they are so important akhi because they are in English so people

understand.” Id.

        The defendant explained that his plan included distributing ISIS videos on

Reddit, an online social media platform, with the expectation that this will divert the

FBI’s attention away from ISIS followers and cause law enforcement to waste time

and resources by investigating others. Compl. ¶ 76. During the same conversation,

OCE2 asked the defendant how he came up with the idea. In response, the defendant

said, “before I was Muslim I wanted to find dawla [ISIS] videos but never could[.] its

very good for dawah 8[.] the news lies about dawla videos and will never show it full[.]

amin[.] I don’t know them too close but I love their work[.]I try to help them[.]” Compl.

¶ 63.

        OCE4

        On October 2, 2019, the defendant, unsolicited, contacted a user account on

Telegram operated by OCE4, who portrayed him/herself online as affiliated with an

unofficial pro-ISIS online organization. Compl. ¶ 64. The defendant said, “ahki, do

you have English translated isdarat [publications] from the wilayah? I’m a munasir

[supporter] and copy channels and share.” The defendant sent a screenshot showing

a Telegram channel that appeared to have been created by the defendant, titled




8     Dawa     is    the    act    of     inviting     people   to    embrace     Islam.
http://www.oxfordislamicstudies.com/article/opr/t125/e511


                                            9
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 10 of 37 PageID #:237




“Channel with every isdar ever.” The channel appeared to contain 3,488 photos, 8,860

videos, 2,100 files, 3,457 audio files, 4 shared links, and 10 members. Id.

      On or about October 3, 2019, OCE4 told the defendant a “brother” who knew

computer code would contact the defendant on Telegram. Compl. ¶ 65. OCE4, posing

as the “brother,” contacted the defendant from a separate user account on Telegram

and inquired about the code which copied Telegram channels. The defendant

instructed OCE4 to download the application Termux, what the defendant described

as “a linux emulator.” Termux is an application that allows a user to run Linux tools

on an Android device. A “linux emulator” was necessary because the defendant used

a Linux operating system. Id. ¶ 65.

      During the same conversation, the defendant provided OCE4 detailed

instructions on how the defendant employed a Python script connected to nine bots

the defendant controlled to automatically duplicate and save ISIS propaganda on

Telegram. The defendant instructed OCE4 to use Termux to install Python and run

the application. Once Python was installed, the defendant provided four Telegram

bots for OCE4 to use for demonstration purposes. The defendant gave OCE4

directions on running Termux on an Android device. Compl. ¶ 66. The defendant

demonstrated how to pull the content from a channel and post all the content into a

blank channel. OCE4 watched the demonstration and observed the Python script

automatically copying all the content from a channel containing 587 images, videos,

text files, or audio files of Russian language ISIS propaganda and posting the content

into a previously empty channel. According to OCE4, it took approximately four



                                          10
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 11 of 37 PageID #:238




minutes to copy the content of the ISIS channel and repost it into the previously

empty channel. Id.

      On or about October 3, 2019, in the same conversation, the defendant

explained to OCE4 that the script is written in the Python programming language

and was linked to approximately eight bots run by the defendant. The defendant

explained “if you forward too many [messages] Telegram can ban or restrict your

account[.] but with this bot program, Telegram never bans.” Compl. ¶ 67. Telegram

limits the number of messages a Bot may send to approximately 500 per minute. The

defendant explained that because of this limitation, when the first bot reaches 500

messages, the Python script automatically rolls over to a second bot, and when the

second bot reaches 500 messages, the Python script automatically rolls over to a third

bot, and so forth. According to the defendant, the script rotates through a total of

eight bots before starting again with bot one. By utilizing this Python script, the

defendant was able to rapidly and automatically copy ISIS media channels on

Telegram without being banned. Id.

      On or about October 4, 2019, OCE4 informed the defendant that his directions

had enabled OCE4 to successfully install and use the script. Later in the

conversation, the defendant sent OCE4 a screen capture of his computer with a

picture of files showing ISIS material, including magazines, speeches, and videos

taken from different locations online. The defendant stated the files contain over

700GB of material, and that he had “download[ed] all and organize[d].” Compl. ¶ 68.




                                         11
     Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 12 of 37 PageID #:239




         CHS1

         In the winter of 2019, CHS1 met the defendant. Over the course of the

relationship, CHS1 told the defendant that CHS1 was an ISIS supporter. Compl. ¶

69. On or about August 21, 2019, during an in person meeting, the defendant invited

CHS1 to a series of six channels on Telegram, ranging from “wilayah isdar,” “itisam,”

“al-furqan,” “speeches,” “magazines,” and stated, “these channels are all owned by me

akhi, share with anyone you trust.” Id. ¶ 73. The defendant then sent CHS1 a

screenshot of the Python script he used to archive ISIS content into self-managed

channels, and said “preview of copying a big channel with the script the brothers

made.” Id. The Python script the defendant sent to CHS1 appeared to be the same

script he sent to OCE2 and OCE4. CHS1 asked the defendant if he acquired all these

videos himself, to which the defendant replied, “some brothers made them all and I

just copy them. But I did modify and sort them to 360p versions only so I can upload

a full .rar 9 to archive.” Id.

         On or about October 8, 2019, CHS1 and the defendant met in person in

Chicago, Illinois. During the meeting, CHS1 observed the Arch Linux operating

system on the defendant’s laptop. The defendant briefly showed CHS1 the password

for the computer, which he kept on a piece of paper in his wallet. The defendant

claimed he would swallow the piece of paper if caught by authorities. The defendant

told CHS1 he runs the Python scripts for Operation: Heralds of the Internet. Compl.

¶ 75.



9   A .rar file is a data container that stores one or more files in a compressed form.

                                                 12
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 13 of 37 PageID #:240




      On or about October 10, 2019 CHS1 and the defendant met in person. During

the meeting, the defendant showed CHS1 how to download the necessary software.

The defendant also showed CHS1 how to operate the Python script, which CHS1 was

later successfully able to do on his own computer. Compl. ¶ 76. The defendant showed

CHS1 how he would edit the video quality of ISIS videos he disseminated using his

phone. The defendant indicated that the original Python script came from another

ISIS supporter and that he edited the Python script for his ISIS preservation project.

The defendant told CHS1 he had been sending screenshots with instructions for using

the Python script to individuals in Chechnya to use. Id. The defendant discussed with

CHS1 a new project he was working on using a Python script to copy and organize

high quality ISIS videos. Id. During the same meeting, the defendant told CHS1 that

he believed his project to preserve ISIS content was the “highest form of jihad.”

Compl. ¶ 77. The defendant informed CHS1 that “no more than ten brothers know

how to do this kind of [media] jihad.” Id.

      C. Translation Services

      The defendant’s devotion and support to ISIS went beyond creating and

distributing the computer script discussed above. He also engaged with official ISIS

media organizations to provide translation services, including a voice over on a

disturbing ISIS propaganda video. On or about February 7, 2019, when the defendant

first reached out to OCE2, he told OCE 2 that he had written an article, under the

name Brush, called “A Message of Inspiration to the Mujahideen: Fighting the




                                             13
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 14 of 37 PageID #:241




American Crusader soldiers and their puppets” for a pros ISIS magazine called

“Youth of the Caliphate.” Compl. ¶ 30.

      On or about February 10, 2019, the defendant told OCE2 in Arabic, “I know

English well. If you need help tell me…” Compl. ¶ 32. On or about February 13, 2019,

the defendant told OCE2 that he was working with another ISIS supporter, who had

asked the defendant to translate pro-ISIS videos from Arabic to English for a pro-

ISIS media group and who the defendant described as “100% not mukhabarat,”

meaning not law enforcement. Compl. ¶ 33. During a later conversation, on or about

March 18, 2019, the defendant explained how he became involved with the pro-ISIS

organization the defendant stated “I met [Individual 2] and they needed one english

speaking brother. after we trusted each other then he gave me work to do and

alhamdulillah I am part of it 1.5 years ago i met him.” Id.

      On or about February, 13, 2019, the defendant sent OCE2 links to a YouTube

video titled, “ISIS operate freely in Iraq, and Security Forces unable to follow!!” and

“TO THE CRUSADER STATE OF RUSSIA.” Compl. ¶ 34. The video celebrated a

deadly attack in Russia. The defendant told OCE2 that he had “presented

translations to them.” Id.

      On or about February 24, 2019, OCE2 asked the defendant if he still translated

for the pro-ISIS media group. The defendant responded “Yes, thanks be to God.”

Compl. ¶ 35. The defendant then sent OCE2 files containing translations of portions

of a video called “Holding firm to the Pledge 2,” and stated, “I edited the translation

for this one.” Id. The video contains footage of ISIS fighters, battle footage and



                                          14
     Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 15 of 37 PageID #:242




includes an Arabic-language voiceover calling for ISIS fighters and supporters to

stand together against the West. During the same conversation, the defendant said,

“if you need any help I will help too”… “sometimes I am busy with school, but jihad

is always more important than relaxing and games.” Id.

        On or about March 4, 2019, the defendant forwarded OCE2 a video produced

by a pro-ISIS group. He asked OCE2, just prior to sending the video, “did you know I

did the voice for [the video]. Compl. ¶ 38. The defendant then followed by sending a

video, titled “The Fighting Has Just Begun,” which urges Muslims to “return the

flames of war into the countries of aggressors” and includes a song urging the viewer

to “go and answer the call, don’t spare none, kill them all, it is now time to rise, slit

their throats watch them die.” Compl. ¶ 38. The video ends with images of severed

heads rolling on the ground. In the video, a narrator is heard delivering commentary

in English, which concludes with the following:

        …To break the pride of the crusaders is an obligation until they follow
        the orders of the mujahideen 10 and halt their aggression. We invite you,
        our muwahhid 11 brother, to return the flames of war into the countries
        of the aggressors. Just as the planes of the crusaders burnt the homes
        of Muslim residents in Iraq and Sham, 12 the Muslim in their lands will
        retaliate with an equivalent strike.

Compl. ¶ 38.

        Immediately after sending the video to OCE2, the defendant stated, “I did the

voice,” referring to the English-language narrator. Compl. ¶ 40. In response to

OCE2’s question as to the purpose of his actions – were they for jihad or the Islamic


10 Mujahideen are Jihadist fighters.
11 A muwahhid is a person who witnesses to the oneness of God.
12 Sham is a historical term referring to the greater Syria region.



                                              15
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 16 of 37 PageID #:243




State, the defendant replied “both.” Id. A few days prior, the defendant also sent

OCE3 three different file versions of the same video, confirming that he had

contributed vocal narration to the video. Compl. ¶ 48.

      D. The Defendant Shared Instructions for Manufacturing                       an
         Explosive and Threatened Violence Against Law Enforcement

      The defendant, both online and during his interactions with covert government

actors, professed a willingness and desire to commit violence against law enforcement

agents, including by making an explosive belt to target law enforcement as well if

faced with a potential arrest, engaging in violence or becoming martyr. The defendant

was particularly fixated on a specific FBI agent assigned to this case.

      On May 28, 2018, an agent assigned to this matter received a voicemail from

an unknown caller who stated that he had found her name, number, and job title

posted on the internet and thought it was “weird” and wanted to see if it was real. He

also stated he thought she should know her information was posted online.

      The caller, a college student, was identified and interviewed by the FBI. He

stated that he was in Discord, a gaming chat forum, when another person who went

by “Friend_of_Tawheed#6248,” entered the chat and stated that he was under

investigation by the FBI, that he was being followed by the FBI, and that the FBI

had come to his home. The college student challenged the truthfulness of Friend of

Tawheed and, in response, Friend of Tawheed shared the case agent’s phone number

in the chat room.

      On or about June 6, 2018, the defendant, without any prompting by any

government actor, posted a picture of instructions for manufacturing TATP, a highly


                                          16
      Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 17 of 37 PageID #:244




unstable explosive used by terrorist organizations to commit attacks, in a pro-ISIS

Telegram channel called “Weapons”. Compl. ¶ 26. The defendant asked if anyone in

the chatroom had the video that went with the TATP instructions. The defendant and

others in the chatroom discussed security measures to take while acquiring TATP

ingredients and tips for handling explosives ingredients. Later in the conversation,

the defendant described a video that was officially released by ISIS with English

subtitles on how to make a chemical explosive in a kitchen. Id.

          When the defendant posted to the Weapons channel, OCE1 was present on the

channel. At the time, OCE1 was not aware who the defendant was, and OCE1

responded to the defendant’s post about TATP. After exchanging greetings, OCE1

sent the defendant a screen capture of the TATP instructions the defendant had

previously posted in the chatroom. OCE1 warned the defendant to be careful with the

TATP instructions, due to the instability of the ingredients. In response, the

defendant stated that “i will be doing studying. yes. i think it will be some time before

i try anything.” OCE1 asked the defendant if he was studying for school and the

defendant replied “for jihad.” (emphasis added). The defendant stated he would

commit jihad in “America… the worst one.” GX 1 at 0019. 13 OCE1 warned the

defendant to pick his target carefully and not harm innocent Muslims. The defendant

replied that it would be “best to Target the government…citizens can be risky unless

they are in blatant kufr 14 (alcohol bars, LFBT parade/club).” Id. at 20.


13 For reference, pertinent statements by the defendant are highlighted in yellow in the
attached exhibits.
14   Kufr is a reference to kuffar, or non-believers.


                                                 17
      Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 18 of 37 PageID #:245




         In late June 2018, the defendant forwarded OCE1, whom he believed was an

ISIS supporter that he met in a “Weapons” chat room on Telegram, the March 27,

2018, voice message the FBI left for the defendant, which included the FBI agent’s

name and phone number.

         On June 29, 2018, the defendant informed OCE1 that he had “to stay passive

for now because of mukhabarat” were watching him and that he “can’t get in contact

with the brothers. For now.” GX 1 at 0024. The defendant explained that he “was told

by a knowledgeable brother to wait for now because awallahi 15 the FBI is watching

me.” Id. at 0025. The defendant also said that [there is a] “slanderous rafid 16 whore

with American mukhabarat intelligence… they have 5+ agents surveilling me.” Id.

at 0026. The defendant’s statement regarding a “slanderous rafid whore,” is a clear

reference to the female FBI agent who attempted to interview him.

         OCE1 asked if the defendant could fight them, to which the defendant replied,

“if I must I will attain shahadah 17 …. inshaAllah. i know a brother in contact with IS

[ISIS] media department... if i do it there will be an isdar.” 18 GX 1 at 0026. OCE1

asked the defendant if he had weapons. The defendant replied that he had a knife

and that he knows “some brothers with guns but I prefer the Kalashnikov. 19” Id. at




15   Awallah is a term used to mean swearing to God.
16 Rafid is an Arabic term which translates to ‘rejecter,’ and is often used by Sunni extremists
as a pejorative epithet for Shi’ite Muslims.
17 Shahada is an Arabic term for the Muslim profession of faith. Based on the content and

context of this conversation it appears that OSADZINSKI meant Shaheed, which is an
Islamic term for martyrdom.
18 Isdar is an Arabic term for a news announcement.
19 A Kalashnikov is an automatic rifle, more commonly known as an AK-47.



                                              18
     Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 19 of 37 PageID #:246




0027. Defendant also said, “any American employee will not be innocent. Americans

who work for American law enforcement…the agents who follow me...” Id. at 0028.

        The defendant went on to state that he knows a person that could get him a

“glock17…9mm hollow tip FMJ armor piercing rounds.” 20 Compl. ¶ 28. Later in the

same conversation, the defendant told OCE1, “I am doing a lot of reading… like

explosive making… once I get my gun and explosive belt, the mukhabarat will never

get me.” Id.

        On or about March 2, 2019, the defendant talked to OCE2 about military

recruiters and Selective Service Registration. The defendant advised OCE2 he would

never be picked up for military service because he is on the “terrorist watch list… if

they pick me… [eyeball emoji] [car emoji] [dynamite emoji].” GX 2 at 0073. It appears

that the defendant was stating that if he was ever drafted by the U.S. military, he

would commit a car bombing attack.

        During the same conversation, the defendant discussed Nidal Hassan, the Fort

Hood shooter, with OCE2. The defendant stated “there was one Mujahid who did

this… he joined the American army and killed 12 of them on their base.” GX 2 at

0073. The defendant subsequently sent a link to a Wikipedia article on the shooting.

The defendant stated, “I keep thinking about it leaving the dunya 21 is hard” and “I

do jihad in media but the sword is the other part.” Id. at 0079. The defendant




20FMJ, or Full Metal Jacket, is a small arms projectile round.
21Dunya refers to the temporal world, or life on earth, as opposed to the eternal spiritual
realm.

                                            19
     Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 20 of 37 PageID #:247




concluded, “if they ever come to arrest me by Allah, I will make dawah 22 with the

sword. I will never go to their false man made court.” GX 2 at 0088. OCE2 asked for

clarification from the defendant, and the defendant posted emojis of a knife and two

crossed swords. The defendant stated, “In sha Allah it won’t happen but if Allah wills

it, I will make the jihad.” GX 2 at 0089.

        Between March 24 and 30, 2019, the defendant sent OCE2 pictures and videos

of himself using wires and tools to solder his airsoft pistol. 23 OCE2 asked if the

defendant was building a bomb. E.g., GX 2 at 0264-74. The defendant replied, “I want

to learn how. I was fixing my gun.” Id. at 0275.

        On or about March 31, 2019, the defendant asked OCE2, “akhi. do you think

you have a guide to make a detonator?” GX 2 at 0301. The defendant explained he

wanted the guide because “I want to study it and practice making them so I know.”

Id. The defendant expressed his concern over the use of acetone peroxide based

explosives, stating “the acetone and peroxide ones. they are not safe, right? they can

explode from heat and they become less powerful after a long time.” Id. at 0302. The

defendant further stated with regard to his own readiness to use such explosives, “I

am thinking about it but I don’t want to do martyrdom operation and I don’t want to

be caught in sha Allah. I want to study and read and understand.” But he then stated

that he has a “good opportunity here because the city [Chicago] is big and there are




22 Dawah means to invite, call or summon another. The term is often used to describe when
Muslims share their faith with others, and acts include charity and proselytization.
23 An airsoft gun is a realistic replica gun system that shoots plastic bullets using air power.



                                              20
     Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 21 of 37 PageID #:248




many people. I saw Baghuz 24 and it made me hate this country. I can’t sit in the chair

while muslims are dying.” GX 2 at 0307.

        During the same conversation, OCE 2 asked the defendant if he pledged

“bayah,” allegiance to ISIS. The defendant responded that he tried but that “he can’t

do it perfect.” GX 2 at 0310. He then sent OCE2 a recording, presumably of the

defendant pledging “bayah” to ISIS. Id. The defendant asked OCE2 if he had the full

text in Arabic. The defendant then sent another voice message. OCE2 responded with

“may allah accept from you my brother.” Id. at 0314.

        The March 31, 2019 conversation with OCE2 turned back to martyrdom. The

defendant stated that he didn’t think he could become a martyr but that “if there

were brothers and weapons here i would do it.” During the same conversation, the

defendant commented on the “mukhabarat” [security and intelligence services], the

defendant stated, “and if I am ever caught they won’t arrest me. I will be a shahid25

before they ever capture me.” GX 2 at 0308.

        On or about May 9, 2019, the defendant discussed with CHS1 his research of

the case agent who had previously attempted to interview him in March 2018. The

defendant stated, “So the FBI Counterterrorism Division started harassing me and

my family…they said for internet activities.” The defendant told CHS1,

              It’s not counterterrorism, listen these people they don’t have
              any bond for the Islamic community. They don’t have any work
              being a police officer. They got the job, they got the job because



24 Based on open source information, Baghouz was an ISIS stronghold in Syria and was taken
over by US, Kurdish and European Union forces in 2019.
25 A shahid is a martyr.



                                            21
      Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 22 of 37 PageID #:249




                [the agent’s] dad was a politician. 26 This Agent and then that
                was in 2016 right after Trump got elected, March 2016. So [the
                agent] doesn’t even have the job for [the agent’s] qualifications,
                just because it’s a politician. They’re not good at
                counterterrorism.”


          CHS1 then asked the defendant to clarify what he meant, to which the agent

stated, “[T]he agent’s dad….The agent that follows me and like tries to…Yeah, FBI!”

          E. The Defendant’s Arrest and Search of His Home

          On November 16, 2019, the defendant was arrested and a search warrant was

executed at the defendant’s apartment. The arrest took place in a hotel room during

a meeting between the defendant and CHS1. Knowing that the defendant had

pledged to attack law enforcement if ever arrested, agents attempted to surprise the

defendant and secure him before he had a chance to react. Despite their efforts, the

defendant, consistent with his previous statements, resisted the agents.

          In his room the agents found evidence of the defendant’s research on the case

agent. Specifically, they found a copy of the criminal complaint from the case of

United States v. Edward Schimenti and Joseph Jones, 17 CR 236, which charged

Schimenti and Jones with conspiracy to provide material support to ISIS, in violation

of 18 USC 2339B. The case agent was the affiant of that complaint. They also found

an ISIS flag.

          Significantly, and underscoring the concern over the defendant’s willingness

to commit violence in the name of jihad, the agents found a crude two panel



26   The case agent’s father was an elected official in another state.


                                                 22
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 23 of 37 PageID #:250




handwritten drawing of two individuals facing each other. The drawing was in the

defendant’s desk drawer. As depicted below, in the first panel, one individual is

holding FBI credentials while stating, “Stop there terrorist.” The second individual is

pointing a gun at the agent. In the second panel, the agent appears to be dead while

lying in a pool of blood, while the second person is screaming “Allah Akbar,” in Arabic.




IV.   LEGAL STANDARD

      A.     The Bail Reform Act

      Bail decisions are controlled by the Bail Reform Act of 1984, codified at

18 U.S.C. §§ 3141-3156. The Act provides that, in general, a court “shall order” a

defendant’s pretrial release unless the court determines that there is no “condition or

combination of conditions . . . [that] will reasonably assure the appearance of such


                                          23
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 24 of 37 PageID #:251




person as required and the safety of any other person and the community.” 18 U.S.C.

§ 3142(e)(1).

      Detention is appropriate where the government proves by clear and convincing

evidence that the defendant is a danger to others or to the community, or when the

government proves by a preponderance of the evidence that the defendant is a risk of

flight, and that in either case, there are no conditions or combination of conditions

that will assure the safety of the community or the defendant’s appearance at future

court proceedings. See 18 U.S.C. §3142(f).

      Whether detention is sought on the basis of flight or dangerousness, the Act

lists four factors to be considered in the detention analysis:

      (1) “the nature and circumstances of the offense charged”;
      (2) “the weight of the evidence against the person”;
      (3) “the history and characteristics of the person”; and
      (4) “the nature and seriousness of the danger to any person or the
      community that would be posed by the person’s release.”

18 U.S.C. § 3142(g).

      B.        Presumption Cases

      Because the defendant has been charged with a terrorism offense under 18

U.S.C. § 2339B, there is a rebuttable presumption that no condition or combination

of conditions will reasonably assure the appearance of the defendant and the safety

of the community. 18 U.S.C. § 3142(e)(3)(C) (18 U.S.C. § 2339B is a crime listed in 18

U.S.C. § 2332b(g)(5)).

      Though rebuttable, this presumption places a burden on the defendant to

produce some evidence to show that he will not constitute a danger to the public or a



                                           24
     Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 25 of 37 PageID #:252




serious risk of flight. Arguments are not evidence and are not sufficient to rebut the

presumption. United States v. Salkicevic, 2015 WL 525556 *2 (N.D. IL February 10,

2015). The burden of persuasion demonstrating the need for detention nevertheless

remains with the government. See United States v. Portes, 786 F.2d 758, 764 (7th Cir.

1985). Even if the defendant presents evidence to challenge the presumption, it

remains a factor to be considered by the court. Portes, 786 F.2d at 764; United States

v. Dominguez, 783 F.3d 702, 707 (7th Cir. 1986) (“Use of [‘rebuttable’] in this context

is somewhat misleading because the rebutted presumption is not erased. Instead, it

remains in the case as an evidentiary finding militating against release, to be

weighed along with other evidence relevant to factors listed in § 3142(g).”).

V.      ARGUMENT

        A.    The Defendant Has Failed to Rebut the Presumption

        The defendant has failed to overcome the presumption of detention. His

arguments in support of release can be boiled down to two points – his defenses, which

are not appropriate for this motion, and parental oversight, which is addressed below.

In any event, neither of these constitute evidence to rebut the presumption in favor

of detention. See United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001)

(defendant must “come forward with evidence that he does not pose a danger to the

community or a risk of flight.”); United States v. Rodriguez, 950 F.2d 85, 88 (2d Cir.

1991)(“[A] defendant must introduce some evidence contrary to the presumed fact in

order to rebut the presumption.”).




                                          25
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 26 of 37 PageID #:253




      In sum, the defendant attempts to divert the courts attention by presenting a

series of legal arguments related to the merits of his case, including the scope of the

First Amendment and independent advocacy versus conduct at the direction and

control of ISIS. This is not evidence. Although such arguments could be advanced in

a motion to dismiss or other motion in limine, they not factors to be considered by the

court in reviewing a motion for pre-trial release. See 18 U.S.C. § 3142(g); United

States v. Bilbrough, 432 F. Supp. 261, 268 (D. Md. 2020) (finding that for purposes of

detention, while defendant’s “adoption of certain ideological beliefs is protected

activity, his significant role in an organization that has professed support for the use

of violence. . . [is] relevant to support the inference that he has an interest in engaging

in violent acts.”) Nonetheless, the government disagrees with the defendant’s

arguments related to the merits of his case and will address them if and when the

defendant presents the appropriate motion. 27

      B.     The Defendant is a Danger to the Community and a Flight Risk

             1.     Nature and Circumstances of the Offense Charged

      The nature of the charged offense is serious and weighs heavily against the

defendant. “The nature and circumstances of the offenses [terrorism] with which the

defendant has been charged could scarcely be more serious.” Salkicevic, 2015 WL




      27
        These arguments are also contradicted by the evidence. At trial, the
government will offer evidence that the defendant did not engage in independent
advocacy, including the defendant’s efforts on behalf of two pro-ISIS media
organizations. On behalf of ISIS, these groups created violent videos, instruction
manuals on building weapons of mass destruction, improvised explosive devices, and
chemical toxins for use against westerners.

                                            26
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 27 of 37 PageID #:254




525556 at *2; “It is not a common violent crime, but rather terror that rips

civilization’s fabric.” United States v. Sheikh, 994 F. Supp. 2d 736, 740 (E.D.NC 2014).

      The defendant’s conduct was motivated not by money or greed but by a deeply

held belief in ISIS and its ideology and methods, including violence. In conjunction

with his adherence to ISIS’s ideology, the defendant has explicitly rejected the

authority of the American court system. As the defendant stated, he views this Court

as a “false man made court.”

      Indeed, the defendant provided support to ISIS while believing the FBI was

watching him. Yet, that belief did not deter him and there is no reason to expect that

any conditions imposed by this Court will prevent him from continuing to provide

support to ISIS, attempt to retaliate against law enforcement, or flee the country.

Indeed, a defendant motivated by radical Islamic ideology is less amenable to

deterrence than an individual who is not. (See Bruce Hoffman, Inside Terrorism 127-

28 (2005). “[T]errorists[,] [even those] with no prior criminal behavior[,] are unique

among criminals in the likelihood of recidivism, the difficulty of rehabilitation, and

the need for incapacitation.” United States v. Jayyousi, 657 F.3d 1085, 1117 (11th Cir.

2011), citing United States v. Meskini, 319 F.3d 88, 92 (2d Cir.2003).

      The defendant’s fundamental rejection of this Court’s authority paired with his

disrespect for law enforcement suggests that he would not abide by restrictions

imposed by the Court if he were released.




                                          27
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 28 of 37 PageID #:255




      In addition, the defendant’s conduct before his arrest involved a growing and

significant interest in violence, including explosive belts, chemicals, and firearms.

And as his interest in violence grew, the defendant developed and implemented a

plan to assist ISIS in a way that he believed corrected a weakness in ISIS’s “media

jihad,” namely, the ability to keep official ISIS media content and other pro-ISIS

information online and available to its supporters. Specifically, he crafted a computer

program that automated the copying and preservation of ISIS information online,

offense conduct that demonstrates significant technical ability.

      Here, the defendant searched for and sought out others whom he believed were

members of pro-ISIS media groups. He solicited invitations to such groups and

volunteered his services. His contacts with OCE 1, OCE2 and OCE4 were not

initiated by government actors – in fact, the OCEs did not know who the defendant

was when he first engaged with them.

      While the defendant claims that he did not have contact with any actual ISIS

members (Def. motion at 14). This is incorrect. The defendant engaged with members

of ISIS media organizations. Although not specifically part of the services that are

charged, by his own admission, he provided translations of ISIS propaganda videos

that were graphic and glorified violence. Moreover, a witness told the FBI that the

defendant acknowledged that he was communicating with ISIS supporters on

password-encrypted ISIS channels on Telegram.

       The defendant’s argument that he was simply organizing legal videos belies

the defendant’s own stated understanding that his conduct constituted “media jihad.”



                                          28
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 29 of 37 PageID #:256




The services he provided were designed to prevent Telegram from deleting ISIS

recruitment videos and to preserve those videos in order to spread ISIS’s message.

The defendant also attempted to divert the FBI’s focus and resources to others by

uploading the videos to more conventional social media applications that are visited

by individuals who are not ISIS member or supporters.

      Indeed, the defendant’s conduct must be considered in light of ISIS’s and its

supporting organizations’ view that the media as crucial to advancing the goals of the

Islamic State. For example, in approximately August 2015, Maktaba al-Himmah, an

official media organization for the Islamic State, produced a lengthy document titled,

“You are a Mujahid, O Media Man,” about the importance of the mujahideen media.

“Inciting jihad,” said the publication, was equal to “waging jihad.” The author

declared that “the power of words is sharper (stronger) than atomic bombs.”

Additionally, the document stated, “So my dear unknown media soldier, know how

valuable your role is in attaining victory…You are a mujahid for the cause of Allah.”

If released, including release to home confinement, there is no evidence that the

defendant will stop using his technical skills to support ISIS online. Indeed, as he

told OCE2 “[it] will never end…now I am making as much jihad as possible.”

      Moreover, the defendant employed operational security to prevent his

technological efforts on behalf of ISIS from being detected and dismantled. As he told

OCE2, he was going to ensure that law enforcement cannot “take it down” from the

internet and that he was encrypting his files so “mukhabarat cannot read them.” He




                                         29
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 30 of 37 PageID #:257




also told OCE2 that he was “very good at computer security” and that he “doesn’t use

windows for jihad work,” but instead uses “linux.” GX 2 at 0059.

      The defendant’s statements about his operational security were confirmed by

the evidence collected in the case. In November 2019, the FBI seized multiple

electronic devices from the defendant, to include the laptop computer he showed to

CHS1 and his desktop computer, which contained a total of four hard drives. Those

computers contained software intended to limit access to them, consistent with

defendant’s conversations with OCE2. In addition to the use of encryption, the

defendant also accessed the internet through Virtual Private Networks (VPN), which

disguise the IP address of the user (for example, giving a U.S.-based user an IP

address for Sweden). E.g., Compl. ¶ 52. He also utilized file deletion software. During

the execution of the search warrant at his apartment, agents found thumb drives that

contained software designed to wipe hard drives and other media devices. He also

used two phones – one for his ISIS support and one for everyday usage.

      All of the evidence indicates that the defendant will continue to provide

support to ISIS if released, online or elsewhere. His earlier use of operational security

measures would make it impossible for pretrial services, which cannot monitor

computer usage, to detect violations of his conditions of release or new criminal

conduct.

      The defendant states that his parents will provide “custodial oversight” and

ensure that the defendant complies with any conditions imposed by the court. Those

purported good intentions are contradicted by the defendant’s commission of the



                                           30
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 31 of 37 PageID #:258




charged crimes after his parents met with the FBI and were warned about the

defendant’s online activity. This should have alarmed his parents, spurred them to

investigate the defendant’s activities, and take measures to address the situation.

Yet, as far as the government is aware, the defendant’s parents did nothing or, if they

responded, their efforts failed. There is no indication that his parents would be any

more successful in detecting or curtailing his online activities now, in light of his

motivation and his operational security skills, if he was allowed to live with them.

Sheikh, 994 F. Supp. 2d at 739 (“Further, his family members admitted they were

unaware of the conversations and conduct performed by defendant online which

constitutes a large portion of the activity making up the crime alleged against him.”)

      The defendant also offers to allow “additional monitoring by Pretrial Services

through the use of monitoring software programs on any device that [defendant] is

permitted to access.” Def. Motion at 14-15. This statement is wrong for two reasons.

First, if released, the defendant should not have access to any electronic devices.

Second, Pretrial Services has informed the parties that it does not have the ability to

monitor any of the defendant’s internet activity, making it impossible to ensure the

defendant’s illegal conduct would not persist. In sum, there is a real and legitimate

concern that the defendant will continue to provide support to ISIS if released, which

presents a danger to the worldwide community. See United States v. Hir, 517 F.3d

1081 (9th Cir. 2008).

      In addition to the likelihood that the defendant would continue his “media

jihad,” the defendant has also demonstrated a strong proclivity to violence.



                                          31
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 32 of 37 PageID #:259




Specifically, while “studying for jihad,” defendant researched how to construct bombs

and explosive devices. He visited a Telegram chat room titled “Weapons,” and he

stated that he would commit an attack if approached by law enforcement or if

necessary. His research reveals a potential for violence that, in light of his

uncontested support for ISIS, is troubling and presents a separate danger to the

community.

      The defendant attempts to portray himself in a passive light – that is, he claims

he was nothing more than a voyeur “exploring the fringes of the internet” (Def. motion

at 10) and that he responded to “opportunities dangled” by the OCEs (Def. motion at

7). That portrayal is simply not accurate. As noted above, the defendant actively

sought out people he believed to be working on behalf of ISIS and indenpendently

contacted OCEs.

      Similarly, the defendant argues that his November 2019 “bayah” pledge only

occurred after he was asked if he had pledged by CHS1 and that the defendant said

he did not know the words. This account omits that months earlier, the defendant

told OCE2 that he had pledged bayah but just did not do so perfectly. It also ignores

the defendant’s November 2, 2019 unsolicited pledge to the new leader of ISIS that

he sent to OCE4, after ISIS announced Abu Ibrahim Al-Hashimi Al-Qurashi as the

new leader of ISIS, following of death of the prior leader, Abu Bakr al-Baghdadi. On

or about November 2, 2019, the defendant sent OCE4 an image of an ISIS flag with

a handwritten note that stated, “I RENEW MY PLEDGE TO ABU IBRAHIM AL-

HASHIMI AL-QURASHI, IN THE LAND OF AMERICA.”



                                         32
      Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 33 of 37 PageID #:260




         The defendant also identifies himself as an “internet troll.” An internet troll

has been defined as someone who creates “discord on the Internet by starting quarrels

or upsetting people by posting inflammatory or off-topic messages in an online

community.” 28 While the government recognizes that the defendant may have been

an internet troll on gaming forums, i.e. Discord, when it came to ISIS Telegram

channels, as described above, he was very serious and at no time is the government

aware of him every intentionally starting fights with other ISIS supporters.

         In short, the charged offense is indisputably serious and the defendant faces a

significant terms of imprisonment if convicted. Based on the government’s evidence

above, this weighs heavily in favor of detention.

                2.     The Weight of the Evidence is Strong

         The weight of the evidence is strong and consists, inter alia, of extensive

preserved conversations (either through screenshots of online communications or


28   https://unlcms.unl.edu/engineering/james-hanson/trolls-and-their-impact-social-media


                                              33
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 34 of 37 PageID #:261




audio and video recordings of in person meetings) by the defendant with multiple FBI

OCEs, and a CHS, only some of which are described in this motion. See Sheikh, 994

F. Supp. 2d at 740-41 (the Court found the weight of the evidence was strong in a

terrorism offense where the defendant made statements to FBI CHS and OCEs. “The

conversations took place over the internet and therefore exist in typed form.”). The

evidence clearly demonstrates the defendant’s support for ISIS and his strong desire

to assist ISIS through the use of his advanced computer skills.

      The defendant argues that this factor carries the least weight yet notably does

not contest the facts set forth in the complaint. He instead attempts to divert the

Court’s attention from the strength of the evidence by attempting to minimize the

defendant’s conduct. While Pretrial Services does not consider the charges or the facts

in making its recommendation, the Court should strongly consider this information,

which weighs in favor of detention, in deciding this motion.

             3.     The Defendant’s History and Characteristics

      The defendant is an avowed ISIS supporter, with a troubling interest in

violence and a fixation on the FBI, including a specific agent assigned to this case.

His history and characteristics confirm that he is a danger to the community and a

risk of flight. The uncontested fact that the defendant contacted people he believed to

be ISIS media officials and offered his support. Coupled with the defendant’s explicit

and repeated discussion of the use of violence against law enforcement personnel and

his research of explosives in order to “study jihad,” it is clear that he is a danger to

the community. Moreover, the fact that he committed his criminal conduct and made



                                          34
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 35 of 37 PageID #:262




these statements knowing the FBI was investigating him, demonstrates a profound

disrespect for the law and shows that prosecution or court intervention would not

deter him.

      Simply put, the defendant is not motivated by his desire for financial gain nor

were his actions a one-time mistake. His unwavering commitment to ISIS and

demonstrated efforts to thwart law enforcement show that if released his bahvior is

likely to continue. He believes that supporting ISIS trumps the rules of any “man-

made court.” The defendant’s views are wholly incompatible with following any

conditions of release set by this Court and weigh heavily in favor of detention.

      F. Risk of Flight

      If released, the defendant has incentive to flee and the means to do so. He is

facing 20 year sentence for a significant terrorism offense. He has a wife abroad. See.

GX 3. The defendant states in his motion that he will not be able to travel if he

surrenders his passport and is on location monitoring but that ignores reality. Having

a supportive spouse in another country is a strong motivator to flee and avoid a

lengthy jail sentence.

      The defendant’s relationship with his wife in Indonesia was a topic he

discussed with friends before his arrest. Specially, he told multiple friends and a CHS

that he was traveling to Indonesia to get married. He stated that he met his wife on

a dating app. According to a friend of the defendant, the defendant sent one of his

friends pictures of the defendant’s wedding in approximately June 2019 that appear

to have been taken in Indonesia. GX 3. The defendant had plans to travel back to



                                          35
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 36 of 37 PageID #:263




Indonesia in November 2019 but was arrested shortly before the trip. The defendant

told one friend that his wife did not disapprove of his support for ISIS.

      The defendant’s marriage provides a significant motivation to flee because he

has family and a place to live should he leave the United States. Moreover, the United

States does not have an extradition treaty with Indonesia. If the defendant were to

flee there, it would be difficult, if not impossible, for the United States to have him

returned to stand trial. Having a wife in Indonesia, who can provide comfort and

support, compared with a trial followed by a possible lengthy period of incarceration

in the United States, is a compelling factor that would motivate a defendant to flee.

Finally, the defendant’s ability to hide his online conduct, including from pretrial

services, would allow him to plan for travel abroad without detection.

VI.   CONCLUSION

      The government’s evidence shows that the defendant attempted to provide

support to a violent foreign terrorist organization. Moreover, the defendant has

asserted that he would commit acts of violence against law enforcement, fixating on

an agent assigned to this case. He has studied and shared bomb making recipes. He

has drawn a crude, but clear, depiction of him killing an FBI agent. In addition, the

defendant continued to support ISIS while aware that the FBI was monitoring him.

He used his technical skills to try to stop the FBI from discovering his conduct. All

the while, his parents were unable or unwilling to stop his behavior. All of these facts

clearly demonstrate that the defendant is a danger to the community.




                                          36
   Case: 1:19-cr-00869 Document #: 58 Filed: 12/23/20 Page 37 of 37 PageID #:264




      Finally, the defendant, who is facing 20 years in jail, has a wife in Indonesia

who is essentially a magnet drawing him to a part of the world that will provide him

with a safe harbor, is a risk of flight. For all of these reasons, there is no combination

of conditions that can reasonably be fashioned to protect the public or assure the

defendant’s appearance.

      WHEREFORE, the United States respectfully requests that this Court order

that the defendant be detained pending the resolution of this case.

                                         Respectfully Submitted,

                                         JOHN R. LAUSCH, JR.
                                         United States Attorney

                                  By:     s/ Barry Jonas
                                         BARRY JONAS
                                         MELODY WELLS
                                         TIFFANY ARDAM
                                         Assistant United States Attorneys
                                         219 S. Dearborn
                                         Chicago, IL 60604
                                         (312) 353-5000

Dated: December 23, 2020




                                           37
